              Case 2:19-cr-00356-PD Document 90 Filed 09/30/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                       :           Date of
                                                :           Notice: 9/30/2020
                    v.                          :
                                                :
Andrew M. Berkowitz #77307-066
Federal Detention Center
P.O. Box 562                                    :          CRIMINAL NO. 2019-356
Philadelphia, PA 19105

                TAKE NOTICE that the Sentencing scheduled to take place on September 30,
 2020 has been postponed until December 9, 2020 at 9:00 a.m. in the United States District Court,
 United States Courthouse, 601 Market Street, Philadelphia, Pennsylvania, before the Honorable
 Paul S. Diamond, in Courtroom 14A, 14th Floor.

       Any motions, filings, or memoranda related to the sentencing of the above captioned
Defendant shall be submitted to the Court no later than one week before the sentencing date. Any
requests for continuances may be filed by letter.

           ALL DEFENDANTS ARE DIRECTED TO REPORT TO THE COURTROOM
 ON THE DATE AND TIME STATED ABOVE. IF A DEFENDANT FAILS TO APPEAR AS
 DIRECTED, THE BAIL MAY BE FORFEITED AND A BENCH WARRANT ISSUED.

                                            Very truly yours,

                                                    /s/
                                            Lenora Kashner Wittje
                                            Deputy Clerk to Judge Paul S. Diamond
                                            267-299-7739
    INTERPRETER REQUIRED
    THIS PROCEEDING HAS BEEN RESCHEDULED FROM, Click here to enter a date.

                                                Notice to:
                                      Defendant
                                      Marc Neff, Defense
                                      Mary Beth Leahy, A.U.S.A.
                                      U.S. Marshal
                                      Megan A. Maier, Probation
                                      Pretrial Services
                                      Crystal Wardlaw

 Cr 4 (rev. 8/97)
